DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US20200036970) (hereinafter Yoo).
Regarding claim 1, Yoo discloses a device for intra-predicting a prediction block of a video image, the device comprising:
a non-transitory computer-readable storage medium storing instructions; and one or more processors in communication with the storage medium and upon execution of the instructions, configured to (0035-0037; CRM) 
select a directional intra-prediction mode from a set of directional intra-prediction modes, wherein each directional intra-prediction mode corresponds to a different intra-prediction angle, and the set of directional intra-prediction modes includes extended directional intra-prediction modes [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamically selected filters and derived reference samples are based on selected intra prediction mode and angle].
select a filter from a set of filters based on the selected directional intra- prediction mode [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamic filter selection based on a variety of parameters including selected intra-predicted mode].
determine, for a given prediction sample of the prediction block, a reference sample from a set of reference samples based on the selected directional intra-prediction mode [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamically selected filters and derived reference samples are based on selected intra prediction mode and angle].
apply the selected filter to the determined reference sample [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamically selected filters and derived reference samples are based on selected intra prediction mode and angle].
Regarding claim 2, Yoo discloses wherein the one or more processors is configured to: determine a filter length based on the selected directional intra-prediction mode, and select as the filter, one filter having at least the determined filter length from the set of filters sample [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; using a variety of parameters to determine filters].
Regarding claim 3, Yoo discloses wherein the set of filters includes filters with different filter lengths that span 1, 3 or 5 adjacent reference samples [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; a plurality of adjacent reference samples used in filter determination].
Regarding claim 4, Yoo discloses each filter in the set of filters performs a different smoothing over the determined reference sample and one or more adjacent reference samples, when applied to the determined reference sample [Figs. 5-14, TBLS 1-3, 0035-0037, 0055, 0086, 0101-0113; smoothing operations performed].
Regarding claim 5, Yoo discloses determine the an intra-prediction angle corresponding to the selected directional intra- prediction mode [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; selected angle corresponding to direction].
select the filter in dependence of the determined intra-prediction angle [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; angle and its relational filter selected].
Regarding claim 6, Yoo discloses determine an intra-prediction angle corresponding to the selected directional intra- prediction mode [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; reference samples based on selected intra prediction mode].
specify, for a further prediction sample of the prediction block, a further reference sample from the set of reference samples based on the selected directional intra-prediction mode [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; reference samples based on selected intra prediction mode].
 determine a distance between the determined reference sample and the further reference sample [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; reference samples determined based on a variety of parameters].
select the filter in dependence of the determined distance [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; relational filter selected].
Regarding claim 7, Yoo discloses select a same filter for each directional intra-prediction mode selected from a first subset of the directional intra-prediction modes [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamically selected filters and derived reference samples are based on selected intra prediction mode and angle].
select a different filter for each directional intra-prediction mode selected from a second subset of the directional intra-prediction modes [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamically selected filters and derived reference samples are based on selected intra prediction mode and angle].
Regarding claim 8, Yoo discloses intra-predict the given prediction sample directly from the determined reference sample; the selected filter is applied to the determined reference sample before or during the intra- prediction of the given prediction sample [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamically selected filters and derived reference samples are based on selected intra prediction mode and angle].
Regarding claim 11, Yoo discloses wherein the extended directional intra-prediction modes include modes that relate to acute intra- prediction angles, or at least a value of the extended directional intra-prediction modes is larger than 66 [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; variety of intra prediction modes and angles].
Regarding claim 12, Yoo discloses wherein the device is configured for encoding or decoding the video image or the device is a video encoder or a video decoder [Figs. 5-14, TBLS 1-3, 0035-0037; video encoding and decoding systems].
Regarding claim 13, Yoo discloses wherein when the filter length is 1, a coefficient for the selected filter is [1] or when the filter length is 3, coefficients for the selected filter is [1, 2, 1] [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; different filter lengths used with selected filter].
Regarding claim 14, Yoo discloses a method for intra-predicting a prediction block of a video image, the method comprising: 
[Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamically selected filters and derived reference samples are based on selected intra prediction mode and angle].
selecting a filter from a set of filters based on the selected directional intra- prediction mode [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamic filter selection based on a variety of parameters including selected intra-predicted mode].
determining, for a given prediction sample of the prediction block, a reference sample from a set of reference samples based on the selected directional intra-prediction mode [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamically selected filters and derived reference samples are based on selected intra prediction mode and angle].
applying the selected filter to the determined reference sample [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamically selected filters and derived reference samples are based on selected intra prediction mode and angle].
Regarding claim 15, Yoo discloses wherein the set of filters includes filters with different filter lengths that span 1, 3 or 5 adjacent reference samples [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; different filter lengths used with selected filter].
Regarding claim 16, Yoo discloses wherein when the filter length is 1, a coefficient for the selected filter is [I]; or when the filter length is 3, coefficients for the selected filter is [1, 2, 1] [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; different filter lengths used with selected filter].
Regarding claim 17, Yoo discloses a method for intra-predicting a prediction block of a video image, the method comprising: selecting a directional intra-prediction mode from a set of directional intra-prediction modes, wherein each directional intra-prediction mode corresponds to a different intra-prediction angle, and the set of directional intra-prediction modes includes [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamically selected filters and derived reference samples are based on selected intra prediction mode and angle].
determining, for a given prediction sample of the prediction block, a reference sample from a set of reference samples based on the selected directional intra-prediction mode [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamically selected filters and derived reference samples are based on selected intra prediction mode and angle].
 determining whether to apply a filter to the determined reference sample based on the selected directional intra-prediction mode [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; dynamically selected filters and derived reference samples are based on selected intra prediction mode and angle].
Regarding claim 18, Yoo discloses wherein when determining not to apply the filter to the determined reference sample, a coefficient for the filter is [1] or when determining to apply the filter to the determined reference sample, coefficients for the filter is [1, 2, 1] [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; different filter lengths used with selected filter].
Regarding claim 19, Yoo discloses wherein the extended directional intra-prediction modes include modes that relate to acute intra-prediction angles, or at least a value of the extended directional intra-prediction modes is larger than 66 [Figs. 5-14, TBLS 1-3, 0035-0037, 0101-0113; variety of intra prediction modes and angles].

Allowable Subject Matter
Claims 9-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Yoo nor any prior arts of record explicitly disclose transpose each reference sample in the set of reference samples and a filter length based on the selected directional intra-prediction 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483